PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number:  16/372,247
Filing Date: April 01, 2019
Appellant(s): Robert G. Bankenship



__________________
J. Kyle Komenda
Registration No. 56,556
For Appellant


EXAMINER'S ANSWER





This is in response to the appeal brief filed 05/19/2021 appealing from the Office action mailed 10/16/2020.
(1) Real Party in Interest 
The Examiner has no comment on the statement, or lack of statement, identifying by name the real party in interest in the brief.
(2) Related Appeals and Interferences 
The Examiner is not aware of any related appeals, interferences, or judicial proceedings which will directly affect or be directly affected by or have a bearing on the Board's decision in the pending appeal. 
(3) Status of Claims 
The following is a list of claims that are rejected and pending in the application: Claims 22-36. 
(4) Status of Amendments After Final 
The Examiner has no comment on the Appellant’s statement of the status of amendments after final rejection contained in the brief. 
(5) Summary of Claimed Subject Matter 
The Examiner has no comment on the summary of claimed subject matter contained in the brief. 
(6) Grounds of Rejection to be Reviewed on Appeal 
The Examiner has no comment on the Appellant’s statement of the grounds of rejection to be reviewed on appeal.  Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(7) Claims Appendix
The Examiner has no comment on the copy of the appealed claims contained in the Appendix to the Appellant’s brief.


(8) Evidence Relied Upon

The following is a listing of the evidence (e.g., patents, publications, Official Notice, and admitted prior art) relied upon in the rejection of claims under appeal.
7,343,456	 		Rowlands 	 	 			03-20082016/0179667		Kumar		 	 		06-2016


(9) Grounds of Rejection
	  			Rejections - 35 USC § 103
1. 	The following is a quotation of 35 U.S.C. 103(a) which 
forms the basis for all obviousness rejections set forth in this 
Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

2. 	Claims 22-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rowlands (USPN: 7,343,456) in view of Kumar et al. (USPGPUB: 2016/0179667), hereinafter Kumar. 
 	As per claim 22, Rowlands discloses the invention as claimed including an apparatus comprises graphics processing circuitry (e.g. node 10 which comprises processor units 12A..12N) to perform graphics operations (e.g. see figure 1, abstract, also column 8, lines 26-31); a coherent interconnect 
 	As per claim 23, Rowlands further discloses a distributed directory/table (illustrated in figure 2; column 3, lines 56-59)  to store the coherency states such as MESI; for example, Rowlands teaches the remote line directory 34 may be used in the home node to track the state of the local cache blocks in the remote nodes. The remote line directory 34 is updated each time a cache block is transmitted to a remote node, the remote node returns the cache block to the home node, or the cache block is invalidated via probes. As used herein, the "state" of a cache block in a given node refers to an indication of the ownership that the given node has for the cache block according to the coherency protocol implemented by the nodes. Certain levels of ownership may permit no access, read-only access, or read-write access to the cache block. For example, in one embodiment, the modified, shared, and invalid states are supported in the internode coherency protocol (e.g. see column 5, lines 45 et seq.); the coherence circuitry as memory controller 14 to update the coherency states in the distributed directory based, at least in part, on snoop messages transmitted over the packet communication links (e.g. see column 24, lines 53 et seq.; also see column 5, lines 45 et seq.; column 25, lines 12 et seq.) 	As per claim 24, Rowlands further discloses the packet 
  	As per claim 25, Rowlands clearly teaches the coherency states include an exclusive state, a modified state, a clean state, an invalid state, and a forward state (e.g. see column 5, line 66 bridging column 6, line 12).  	As per claim 26, Rowlands further teaches different data packets are associated with different traffic classes, the packet processing circuitry to process the data packets in accordance with the associated traffic classes; for example, Rowlands clearly teaches multiple independent input path/output path can be utilized to process data (e.g. see column 6, lines 54-55).  	As per claim 27, Rowlands also teaches different data a node such as node 10 may have memory coupled thereto (e.g. memory 24). The node may be responsible for tracking the state, in other nodes, of each cache block from the memory in that node. A node is referred to as the "home node" for cache blocks from the memory assigned to that node. A node is referred to as a "remote node" for a cache block if the node is not the home node for that cache block. Similarly, a cache block is referred to as a local cache block in the home node for that cache block and as a remote cache block in other nodes (e.g. see column 5, lines 16 et seq.).   	As per claim 29, Rowlands also teaches the off-chip coherent interconnect circuitry is a first off-chip coherent The remote line directory 34 may be used in the home node to track the state of the local cache blocks in the remote nodes. The remote line directory 34 is updated each time a cache block is transmitted to a remote node, the remote node returns the cache block to the home node, or the cache block is invalidated via probes (e.g. see column 5, lines 45 et seq.).
 	As per claim 30, Rowlands further teaches wherein the first off-chip coherent interconnect circuitry is coupled to a first off-chip link coupled to the second coherent interconnect fabric on the second processor chip, and the second off-chip coherent interconnect circuitry is coupled to a second off-chip link coupled to the third coherent interconnect fabric on the third processor chip as Rowlands clearly discloses the local/home node and remote node that mentioned in claim 28 above, also see (e.g. see column 5, lines 16 et seq.).  	As per claim 31, Rowlands also teaches wherein the one or more I/O interconnects comprise at least one PCI Express interconnect (e.g. see column 9, lines 25 et seq.). 
 	As per claim 35, the further limitation of the fabric supports one or more interconnect protocols other that PCIe is taught by Rowlands to the extent that it is being claimed, for example Rowlands teaches the node 10 may include various I/O devices and/or interfaces. Exemplary I/O may include one or more PCI interfaces, one or more serial interfaces, Personal Computer Memory Card International Association (PCMCIA) interfaces, etc. Such interfaces may be directly coupled to the interconnect 22 or may be coupled through one or more I/O bridge circuits (e.g. see column 9, lines 22-29).
 	As per claim 36, the further limitation of the graphics interconnect is outside the coherent interconnect fabric 
is also taught by Rowlands to the extent that it is being claimed, for example Rowlands teaches the node 10 may include various I/O devices and/or interfaces. Exemplary I/O may include one or more PCI interfaces, one or more serial interfaces, Personal Computer Memory Card International Association (PCMCIA) interfaces, etc. Such interfaces may be directly coupled to the interconnect 22 or may be coupled through one or more I/O bridge circuits which is outside of the coherent interconnect fabric (e.g. see figure 1, column 9, lines 22-29).

(10) Response to Arguments:
Examiner’s response to SECTION VII 
a. Graphics processing circuitry
 	First, Appellant notes that the Office Action asserts that Rowland allegedly discloses "graphics processing circuitry." See, e.g., Office Action at pp. 3-4. Appellant respectfully disagrees. While Rowland discusses a "node" that may include multiple "processors" (see, e.g., Rowland at FIG. 1; col. 8, II. 35-37), nowhere does Rowland discuss or suggest that these processors are graphics processors or other processors possessing graphics processing circuitry. Indeed, a text search of Rowland quickly reveals that Rowland includes only a single mention of the word "graphic" or "graphics" and not within the context of graphics processing capabilities of a processor connected by the interconnect of Rowland.
 	Further, as Rowland fails to disclose or suggest graphics processing circuitry, Rowland thus necessarily also fails to disclose or suggest a graphics interconnect to couple the graphics processing circuitry to a coherent interconnect fabric or a memory controller to couple the graphics processing
circuitry to both a first type of system memory device and a second type of system memory device, where the second type of system memory device is associated with a second higher level of performance and is used as a cache to the first type of system memory device. Further, the Office Action has failed to show how any other reference remedies at least these deficiencies of Rowland.
 	It has not been shown how Kumar remedies this basic failing of Rowland.
 	As the disclosure of a graphics processor or processing circuitry is absent from the Rowland-Kumar combination, the Office has failed to establish a prima facie case of obviousness. Accordingly, Appellant respectfully requests withdrawal of the rejection.


 Examiner’s responses to Applicant’s arguments:
 	The entire Applicant’s arguments can be summarized as the processors 12A…12N (cited by Examiner in Rowlands (7,343,456) figure 1, FINAL office action, para. 5, lines 6-7) are NOT graphic processor or implemented to process graphic data. Examiner totally disagreed.
 	First of all, it should be noted that Rowland CLEARLY discloses “The processors 12A-12N may be designed to any instruction set architecture, and may execute programs written to that instruction set architecture. Exemplary instruction set architectures may include (a) the MIPS instruction set architecture (including the MIPS-3D and MIPS MDMX application specific extensions), (b) the IA-32 or IA-64 instruction set architectures developed by Intel Corp.,(c) the PowerPC instruction set architecture, (d) the Alpha instruction set architecture, (e) the ARM instruction set architecture, or (f) any other instruction set architecture. The node 10 may include any number of processors (e.g. as few as one processor, two processors, four processors, etc.) (e.g. see Rowland, Figure 1, column 8, lines 26-37 as previously stated in paragraph 7 of the FINAL office action mailed 10/16/2020, page 15, lines 5-17).  
for improving the performance of 3D graphics applications. The instructions improved performance by reducing the number of instructions required to implement four common 3D graphics operations: vertex transformation, clipping transformation and lighting.” (per WIKIPEDIA definition illustrated below), 

    PNG
    media_image3.png
    271
    877
    media_image3.png
    Greyscale


 	Therefore, processors 12A…12N (Rowlands (7,343,456), figure 1, FINAL office action, para. 5, lines 6-7) can support graphical operations and CAN be clearly considered as GRAPHIC processors as being claimed.  
	In addition, as stated previously in the FINAL office action (paragraph 7, page 15, lines 17 et seq.) and with respect to the (c) exemplary above, PowerPc processors (also per General-purpose PowerPC processors, (ii) Embedded PowerPC, (iii) Northbridge type of processor, wherein the Northbridge processor is a graphic processor which provide interface for Accelerated Graphic Ports (AGP) bus, PCI-X, PCI Express, or Hypertransport bus. 

    PNG
    media_image4.png
    172
    884
    media_image4.png
    Greyscale

 	Therefore the processors 12A-12N again can be the graphic processors as being claimed.  In addition, it further noted that Rowlands clearly teaches the memory controller 14 may be designed for synchronous dynamic random access memory (SDRAM), and more particularly double data rate (DDR) SDRAM. Alternatively, the memory controller 16 may be designed for DRAM, DDR synchronous graphics RAM (SGRAM), DDR fast cycle RAM (FCRAM), DDR-II SDRAM, Rambus DRAM (RDRAM), SRAM, or any other suitable memory device or combinations of the above mentioned memory devices.  Therefore, Rowlands system including processors 12A-12N, graphic interconnect 22, graphic memory controller 14 can support all graphic data processing as being contended by Applicant.  
NOTE: Kumar, secondary reference (2016/0179667) also discloses his processors such as Image processor 924, and Video processor 928 are GRAPHIC processors (see figure 9).
For the reasons being set forth above, the FINAL should be maintained.

(11) Related Proceeding(s) Appendix 
No decision rendered by a court or the Board is identified by the Examiner in the RelatedAppeals and Interferences section of this examiner's answer. 
For the above reasons, it is believed that the rejections should be sustained. 

Respectfully submitted, 
Tuan V. Thai
/TUAN V THAI/Primary Examiner, Art Unit 2135                                                                                                                                                                                                        
Conferees: 
Kevin L. Ellis
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                       
/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135